DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 21 and 24 – 43 are pending.

Response to Arguments
Applicant's arguments filed 19 September 2022 have been fully considered but they are not persuasive.
Applicant states that the newly amended limitations of claim 1 are not taught by US Patent No. 9,529,668 (hereinafter Wakchaure).  However, the Examiner respectfully disagrees.  Wakchaure teaches that payload data is stored in page buffers (Wakchaure; Figure 1 Item 114), and then stored into NAND memory array (Wakchaure; Figure 1 Item 108, Col 5 Lines 53 – 56).  Additionally, Wakchaure teaches that the page buffers are an SRAM technology (Wakchaure; Col 5 Lines 16 – 19) and the NAND memory is a NAND memory technology (Wakchaure; Figure 1 Item 116).  The Examiner submits that in order for the payload data to be written from the SRAM buffers to the NAND memory, the non-volatile semiconductor memory device (Wakchaure; Figure 1 Item 108) must encode (convert) the payload data from an SRAM encoding to a NAND memory encoding.  Therefore, the Examiner submits that the system of Wakchaure would require encoding the payload data in the non-volatile semiconductor memory device in order to write the payload data from the page buffers to the memory array.  Therefore, the prior art of record teaches each and every limitation of at least independent claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 – 16, 30 – 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "a data payload" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if the limitation is referring to the “data payload” recited earlier in the claim or a new “data payload.”  The Examiner has interpreted the limitation as referring to the data payload recited earlier in the claim.
Claims 15, 16, and 40 – 43 are also rejected because of their inheritance of the deficiencies of parent claim 14.

Claim 30 recites the limitation "the data payloads" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 – 10 and 31 – 34 are also rejected because of their inheritance of the deficiencies of parent claim 30.

Claim 35 recites the limitation "the data payloads" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11 – 13 and 36 – 39 are also rejected because of their inheritance of the deficiencies of parent claim 36.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,529,668 (hereinafter Wakchaure).
As per claim 1, Wakchaure teaches a memory storage system comprising: a non-volatile semiconductor memory device (Wakchaure; Figure 1 Item 108) comprising a memory array (Wakchaure; Figure 1 Item 116) and a plurality of buffers (Wakchaure; Figure 1 Item 114); and a controller (Wakchaure; Figure 1 Item 106) in communication with the plurality of buffers, and configured to issue a first command to the non-volatile semiconductor memory device to cause a transfer of a data payload from the controller to a subset of n first buffers of the plurality of buffers (Wakchaure; Abstract), the data payload to be encoded by the non-volatile semiconductor memory device (Wakchaure; Col 5 Lines 16 – 19, Col 5 Lines 53 – 56) (See “Response to Arguments” presented above).

As per claims 17, Wakchaure also teaches wherein the memory array comprises memory cells that each store at least one bit per cell (Wakchaure; Col 2 Lines 12 – 13, Col 2 Lines 61 – 64).

As per claim 18, Wakchaure also teaches wherein the memory array comprises single-level memory cells (SLCs), pseudo single-level memory cells (pSLC), multi-level memory cells (MLC), triple-level memory cells (TLCs) (Wakchaure; Col 2 Lines 12 – 13, Col 2 Lines 61 – 64), quad-level memory cells (QLCs) or variable-level memory cells (VLCs).

As per claim 20, Wakchaure also teaches wherein the controller comprises a system-on-chip (SoC) controller (Wakchaure; Col 3 Lines 8 – 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,529,668 (hereinafter Wakchaure) in view of US Patent Application Publication No. 2021/0351196 (hereinafter Cheng).
As per claim 19, Wakchaure teaches the system as described per claim 1 (see rejection of claim 1 above).
Wakchaure does not teach wherein the non-volatile semiconductor memory device is a CMOS under Array (CuA) NAND semiconductor memory.
However, Cheng teaches the usage of CuA memory as a possible configuration of a memory device (Cheng; Paragraph [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wakchaure to include the CuA memory because such a memory architecture is a well-known NAND memory architecture.

Claim(s) 35 – 37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,529,668 (hereinafter Wakchaure) in view of US Patent No. 9,153,332 (hereinafter Lee).
As per claim 35, Wakchaure teaches a memory storage system comprising: a non-volatile semiconductor memory device (Wakchaure; Figure 1 Item 108) comprising a memory array (Wakchaure; Figure 1 Item 116) and a plurality of buffers (Wakchaure; Figure 1 Item 114); and a controller (Wakchaure; Figure 1 Item 106) in communication with the plurality of buffers, and configured to issue a first command to the non-volatile semiconductor memory device to cause a transfer of a data payload from the controller to a subset of n first buffers of the plurality of buffers (Wakchaure; Abstract).
Wakchaure does not teach the controller to issue a reset command to the non-volatile semiconductor memory device upon receipt of a notification of a power loss event.
However, Lee teaches a memory system in which a memory controller issues a reset command to the non-volatile semiconductor memory device upon receipt of a notification of a power loss event (Lee; Col 3 Lines 24 – 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wakchaure to include the reset because doing so allows for initiation of an invalidation operation on stored data (Lee; Col 3 Lines 24 – 28).

As per claim 36, Wakchaure also teaches wherein the memory array comprises memory cells that each store at least one bit per cell (Wakchaure; Col 2 Lines 12 – 13, Col 2 Lines 61 – 64).

As per claim 37, Wakchaure also teaches wherein the memory array comprises single-level memory cells (SLCs), pseudo single-level memory cells (pSLC), multi-level memory cells (MLC), triple-level memory cells (TLCs) (Wakchaure; Col 2 Lines 12 – 13, Col 2 Lines 61 – 64), quad-level memory cells (QLCs) or variable-level memory cells (VLCs).

As per claim 39, Wakchaure also teaches wherein the controller comprises a system-on-chip (SoC) controller (Wakchaure; Col 3 Lines 8 – 9).

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,529,668 (hereinafter Wakchaure) in view of US Patent No. 9,153,332 (hereinafter Lee), and further in view of US Patent Application Publication No. 2021/0351196 (hereinafter Cheng).
As per claim 38, Wakchaure in combination with Lee teaches the system as described per claim 35 (see rejection of claim 35 above).
Wakchaure in combination with Lee does not teach wherein the non-volatile semiconductor memory device is a CMOS under Array (CuA) NAND semiconductor memory.
However, Cheng teaches the usage of CuA memory as a possible configuration of a memory device (Cheng; Paragraph [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wakchaure in combination with Lee to include the CuA memory because such a memory architecture is a well-known NAND memory architecture.

Allowable Subject Matter
Claims 2 – 6 and 11 – 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 – 10, 14 – 16, 30 – 34, and 40 – 43 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 21 and 24 – 29 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 2 – 6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein the controller is further configured to issue a second command to the non-volatile semiconductor memory device to cause the data payload in the subset of n first buffers to be encoded in n second buffers of the plurality of buffers separate from the n first buffers, and stored in the memory array, as required by dependent claim 2, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches transferring payload data from a controller to a subset of buffers in a non-volatile memory device, but does not teach encoding the same payload data in a second set of buffers separate from the first set of buffers, and storing the encoded data in the memory, as required by dependent claim 2.
Claims 3 – 6 would also be allowable because of their dependence, either directly or indirectly, upon allowable dependent claim 2.

Claims 7 – 10 and 30 – 34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action because the prior art of record fails to teach or suggest alone or in combination process data payloads from a plurality of programs and accumulate data payloads relating to each program in a plurality of n third buffers of the plurality of buffers separate from the first buffers, as required by independent claim 30, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches transferring payload data from a controller to a subset of buffers in a non-volatile memory device, but does not teach the specific program data accumulation and buffering arrangement, as required by dependent claim 30.
Claims 7 – 10 and 31 – 34 would also be allowable because of their dependence, either directly or indirectly, upon allowable dependent claim 30.

Claims 11 – 13 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein upon receipt of a notification of a power loss event, the controller is further configured to re-encode the data payload contained in the plurality of n first buffers as pSLC, and program the pSLC encoded data payload to the memory array, as required by dependent claim 11, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches transferring payload data from a controller to a subset of buffers in a non-volatile memory device, but does not teach the controller performing the specific steps upon receipt of a notification of a power loss event required by dependent claim 11.
Claims 12 and 13 would also be allowable because of their dependence, either directly or indirectly, upon allowable dependent claim 11.

Claims 14 – 16 and 40 – 43 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action because Applicant has amended claim 14 into independent form including subject matter indicated as allowable in the previous office action.  Therefore, the claims are allowable because of the same reasons set forth in the previous office action.

Claims  21 and 24 – 29 are allowable because Applicant has amended independent claim 21 to include subject matter indicated as allowable in the previous office action.  Therefore, the claims are allowable because of the same reasons set forth in the previous office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/               Examiner, Art Unit 2181     

/IDRISS N ALROBAYE/               Supervisory Patent Examiner, Art Unit 2181